Citation Nr: 0506967	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  The Board remanded this 
case back to the RO in December 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has active lumbar spine extension to 5 
degrees, with pain on repetitive motion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2004); 38 C.F.R. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran several VA examinations in conjunction with his 
claim.  Also, there is no indication of additional medical 
records, or other evidence, that the RO should have obtained 
at this time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in March 2004.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision but also pursuant 
to a prior remand.  Moreover, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In March 1997, the RO granted service connection for a back 
disorder (fibromyalgia rheumatica) in view of a December 1996 
medical opinion supporting the veteran's claim of in-service 
incurrence.  A 10 percent evaluation was assigned, effective 
from July 1995.  

During his June 2001 VA fibromyalgia examination, the veteran 
reported intermittent low back pain at night and constant 
pain without medications.  He indicated that he had not 
worked since 1997 on account of both his back symptoms and 
anxiety and stress problems.  The examination revealed no 
bony abnormalities of the vertebral column, which was 
nontender to percussion.  There was positive tenderness to 
the right sacroiliac joint.  Paraspinal muscles were 
symmetrical without fasciculations.  The veteran was able to 
move easily, without guarding.  Range of motion testing 
revealed forward flexion to 89 degrees, extension to 26 
degrees with pain, right lateral flexion to 29 degrees, and 
left lateral flexion to 31 degrees.  The examiner diagnosed 
lumbosacral degenerative disc disease, with strain and spasm.

In a December 2001 addendum, the examiner who conducted the 
June 2001 VA examination opined, based on a claims file 
review, that the veteran's degenerative disc disease of the 
lumbar spine most likely had its origin during service.  
Consequently, the grant of service connection was changed to 
include degenerative disc disease in the appealed January 
2002 rating decision.  The assigned 10 percent evaluation, 
however, was continued.

A VA spine examination was conducted in April 2002.  During 
this examination, the veteran reported low back pain that 
limited his ability to walk and run significant distances.  
The examination revealed right and left paraspinal lumbar 
muscle tenderness, with no spasm or fasciculations.  Straight 
leg testing was positive bilaterally while the veteran was 
seated.  Active range of motion testing revealed flexion to 
100 degrees, extension to 10 degrees, right lateral flexion 
to 15 degrees, and left lateral flexion to 14 degrees.  
Passive range of motion testing revealed flexion to 90 
degrees, extension to 5 degrees, and bilateral lateral 
flexion to 10 degrees.  Pain was noted with active flexion.  
The examination revealed no specific neurological 
abnormalities.  The diagnosis was lumbar degenerative disc 
disease and strain, and the examiner noted that the veteran 
experienced an additional 10 percent loss of function due to 
pain with repetitive use.  

In July 2002, the veteran was treated at a VA facility for 
low back pain "90% of the time."  An examination revealed 
tenderness at L4-L5 and L4-S1, more on the right, and lumbar 
extension motions were noted to bother his lower back.  In 
February 2003, he reported chronic low back pain, with 
discomfort in the lower back radiating out into the hips and 
tailbone.  He described pain that was a "7-8 level" out of 
10.  This pain was reportedly aggravated by repetitive lumbar 
bending, prolonged standing, and prolonged sitting.  Range of 
motion testing revealed lumbar flexion to 70 degrees, with 
some tightness in the lumbar paraspinals.  Some tenderness 
was noted in the L4-L5 and L5-S1 facets bilaterally.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.

For the period beginning on September 23, 2002, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under these revisions, a 10 percent evaluation is in order 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

In this case, the Board observes that the veteran's primary 
low back symptoms are pain and limitation of motion.  Of 
particular note to the Board are the April 2002 findings of 
extension limited to 5 degrees and limitation of function due 
to repetitive use and pain.  The Board finds that these 
symptoms, taken as a whole, equate to moderate limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45.  Under the old version of Diagnostic 
Code 5292, a 20 percent evaluation was warranted for moderate 
limitation of motion of the lumbar spine.  Accordingly, a 20 
percent evaluation is granted.  While the Board is aware that 
a 40 percent evaluation may be assigned for severe limitation 
of motion under this section, such an evaluation is not 
warranted in this case in view of the veteran's ability to 
forward flex the lumbar spine to 70 degrees or more.

The Board also notes there is no evidence of forward flexion 
of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, as 
would warrant a 40 percent evaluation under the revised 
rating criteria for spine disorders.  As the veteran has 
reported no incapacitating episodes of intervertebral disc 
syndrome and has otherwise had minimal neurological symptoms, 
there is also no basis for a 40 percent evaluation under the 
new provisions of Diagnostic Code 5243.  Moreover, there is 
no evidence of severe intervertebral disc syndrome, 
productive of recurring attacks with intermittent relief (40 
percent under the old Diagnostic Code 5293); or listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent 
under the old Diagnostic Code 5295).  Additionally, there is 
no evidence of a spinal fracture or ankylosis (old Diagnostic 
Codes 5285, 5286, and 5289).  

Overall, the evidence of record supports a 20 percent 
evaluation, but not more, for the veteran's degenerative disc 
disease of the lumbar spine.  To that extent, the appeal is 
granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a 20 percent evaluation for degenerative disc 
disease of the lumbar spine is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


